Title: From Thomas Jefferson to Thomas Pinckney, 8 September 1795
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Monticello Sep. 8. 95

I take the liberty of putting under your cover two letters, the one for Mrs. Church, the other for Mr. Mazzei, now settled at Pisa. I will sollicit you to put the latter into a safe channel as it is of considerable private interest. If the Grand Duke of Tuscany has any diplomatic or consular character at London, I presume it would be a safe conveyance.—The beginning of our year promised great crops. That of wheat has been good. But those of corn and tobacco are much injured, indeed almost ruined, by such continual floods of rain as were never before known. This circumstance too, preventing our treading out our wheat, which is generally done in the open air, exposes that much at this moment to the weavil. It has determined me, before another harvest, to prepare a threshing machine on the model you sent me, which the variety of other things wanting in my farms on my return to them, has as yet prevented my making.—The noise of the day in the political field, is Mr. Jay’s treaty. But no body is so little able as myself to say what the public opinion is. I take no newspaper and by that device keep myself in a much loved ignorance of what people say at a distance. And I never go from home, so that my knolege does not even extend to the neighborhood. I am entirely a farmer, soul and body, never scarcely admitting a sentiment on any other subject, except when I have occasion to communicate with my friends, and to convey to them expressions, as I now take the liberty of doing to you, of the sentiments of esteem & respect with which I have the honor to be Dear Sir Your friend & servt

Th: Jefferson

